DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 19 June 2020 and not repeated herein are overcome and hereby withdrawn.
Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 43 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24, 25, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “the first adhesive polymer or polymer composition” and is indefinite. There is insufficient antecedent basis for the “polymer composition” and it is unclear if the polymer composition is referring to the first adhesive polymer composition, the second adhesive polymer composition, a polymer composition of the central polymer layer, contact layer, or inside adhesive polymer layer. For the purpose of examination, the “polymer composition” is interpreted as referring to the “first adhesive polymer composition.”
Claims 25 and 27 recite “a heat sealable food product contact layer” and is indefinite. There is insufficient antecedent basis for “a heat sealable food product contact layer.” It is unclear if the claim is referring to an additional heat sealable food product contact layer or the heat sealable food product contact layer referred to in claim 21. For the purpose of examination, the limitation is interpreted as referring to the heat sealable food product contact layer recited in claim 21.  
Claim 27 recites “an inside adhesive polymer layer” and is indefinite. There is insufficient antecedent basis for “an inside adhesive polymer layer.” It is unclear if the claim is referring to an additional inside adhesive polymer layer or the inside adhesive polymer layer referred to in claim 21. For the purpose of examination, the limitation is interpreted as referring to the inside adhesive polymer layer recited in claim 21.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22, 27, and 33 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites “the first adhesive polymer composition…wherein the amount of the monomer having carboxylic acid functional groups is from 0.15 to 1.3 mol. % based on the total of the first adhesive polymer composition”.  Claim 22 is broader than the limitations of claim 21 (the monomer having carboxylic acid functional groups is from 0.15 to 0.4 mol. % based on the total of the first adhesive polymer composition) from which it depends, and fails to further limit the subject matter. For the purpose of examination, the limitation is interpreted as referring to 0.15 to 0.4 mol. % based on the total of the first adhesive polymer composition recited in claim 21.
Claim 27 recites “the inside adhesive polymer layer consisting of…amount from 1.5 mol. % and above of the inside adhesive polymer.” Claim 27 is broader than the limitations of claim 21 (amount to from 1.5 mol. % to 3.3 mol. % of the inside adhesive polymer) from which it depends, and fails to further limit the subject matter. For the purpose of examination, the limitation is interpreted as referring to 1.5 to 3.3 mol. % based on the total of the inside adhesive polymer recited in claim 21.
Claim 33
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 21-34, 36-38, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0194560; Freeman) in view Best et al. (US 2007/0260016; “Best”), McKinney et al. (US 4,599,392; “McKinney”), and Cable (US 2004/0105942; “Cable”).
Regarding claims 21, 22, 24, 27, 33, and 41-44, Freeman teaches a laminate (20) used for packaging of fluids ([0001, 0017], Fig. 2), which reads on the limitations of a packaging laminate for a packaging container for oxygen-sensitive liquid food recited in claims 21 and 43.
The laminate comprises a paper material (30), polymeric film (40) (i.e., a laminating materials), and an aluminum foil layer (50) ([0017], Fig. 2), which reads on the limitations of the 
For clarity, the polymeric films (40) in Fig. 2 have been labeled from the outside to inside of the laminate (i.e., top to bottom of Fig. 2) as 40-1, 40-2, 40-3, and 40-4 respectively. 

    PNG
    media_image1.png
    498
    644
    media_image1.png
    Greyscale

Figure 2 of Freeman illustrating the disclosed laminate structure.
Freeman is silent regarding the material or structure of the polymeric film (40-2) is a central polymer layer having a first adhesive layer on one side, and a second adhesive layer on the other side.
Best discloses a blend of a linear low density polyethylene (LLDPE) copolymer for making films for bags and packaging ([0002, 0009]). The blend comprises at least 0.1 to 99.9 
McKinney discloses an ethylene copolymer (i.e., ethylene and unsaturated carboxylic acids) which is especially well suited for adhesive, coating and/or packaging purposes and as an extrusion resin (col. 3, lines 35-42). The ethylene copolymer comprises ethylene and 0.1 to 35 wt.% of alpha,beta unsaturated carboxylic acid (e.g., acrylic acid and methacrylic acid; EAA and EMAA) (col. 3, lines 38-42). The ethylene copolymer has toughness, flexibility, and chemical resistance with outstanding transparency, increased heat seal strength, improved hot tack strength, excellent extrusion coating properties, as well as improved adhesion and heat seal strength (col. 3, lines 55-58, col. 4, lines 11-13). The ethylene copolymer is useful to make films (e.g., laminate) used for packaging (col. 4, lines 1-6).
Freeman, Best, and McKinney are directed towards laminates containing polymeric materials used for packaging applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric film (40-2) between the paper and aluminum foil of Freeman by using a LLDPE-HDPE blend layer with two polyethylene tie layers on each side (i.e.,
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the polymeric film (40-2) of Freeman in view of Best by incorporating an EAA or EMAA copolymer in an adhesive tie layer on each side of the LLDPE-HDPE layer as taught by McKinney motivated by the expectation of having a film with improving the toughness, flexibility, chemical resistance with outstanding transparency, increased heat seal strength, improved hot tack strength, excellent extrusion coating properties, as well as improved adhesion and heat seal strength to aluminum foil and paper. 

As such, the laminate of Freeman in view of Best and McKinney comprises a laminate structure of paper/first adhesive/HDPE/second adhesive/aluminum, which reads on the limitations of a laminating material comprising a central polymer layer in contact with a first adhesive layer of a first adhesive polymer composition bound (with the ability to bind) to the paper layer, and in contact with a second adhesive layer of a second adhesive polymer composition bound (i.e., with the ability to bind) to the material layer serving as a gas barrier recited in claims 21 and 43.
The ethylene copolymer adhesive layers (i.e., EAA or EMAA) comprise 0.1 to 35 wt.% of carboxylic acid (i.e., 0.1 to 4 wt.% is equivalent to 0.12 mol.% to 5.55 mol.% of carboxylic acid functional group), which overlaps and therefore renders obvious, the limitations of the first adhesive polymer composition comprising ethylene monomers units and 0.15 mol.% to 1.5 mol.% of monomer units having carboxylic acid functional groups of the total first adhesive polymer composition, wherein the first and the second adhesive polymer composition comprises ethylene-acrylic acid copolymer (EAA) or ethylene-methacrylic acid copolymer (EMAA) recited prima facie case of obviousness exists.
The ethylene copolymer adhesive on both sides of the LLDPE-HDPE layer are the same composition, which reads on the limitations of the second adhesive polymer layer having the same adhesive polymer composition as the first adhesive layer recited in claims 21 and 43.

Freeman is silent regarding the polymeric films (40-3, 40-4) are an inside adhesive polymer layer or a heat sealable food product contact layer of polyethylene.
McKinney discloses an ethylene copolymer (i.e., ethylene and unsaturated carboxylic acids) which are especially well suited for adhesive, coating and/or packaging purposes and as extrusion resins (col. 3, lines 35-42). The ethylene copolymer comprises ethylene and 0.1 to 35 wt.% of alpha,beta unsaturated carboxylic acid (e.g., acrylic acid and methacrylic acid; EAA and EMAA) (col. 3, lines 38-42). The ethylene copolymer has toughness, flexibility, and chemical resistance with outstanding transparency, increased heat seal strength, improved hot tack strength, excellent extrusion coating properties, as well as improved adhesion and heat seal strength (col. 3, lines 55-58, col. 4, lines 11-13). The ethylene copolymer is useful to make films (e.g., laminate) used for packaging (col. 4, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric film (40-3) of Freeman in view of Best and McKinney by using an EAA or EMAA copolymer adhesive as taught by McKinney motivated by the expectation of toughness, flexibility, and chemical resistance with outstanding 
Cable discloses a paperboard container suitable for beverages, wherein the inner most skin layer surface (18) is LDPE, which exhibits wide heat seal temperature windows allowing a variability in heat seal temperatures used by the packaging equipment and lower heat seal, wherein low heat seal temperatures helps to maintain the integrity of the laminate structure ([0011, 0026, 0031, 0038], Fig. 1).
Freeman in view of Best and McKinney, and Cable are both directed toward packaging for beverages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric film (40-4) of Freeman in view of Best and McKinney by using an LDPE food contact layer as taught by Cable motivated by the expectation of a wide heat seal temperature window allowing a variability in heat seal temperatures used by the packaging equipment and a lower heat seal temperature that helps to maintain the integrity of the laminate structure.

As such, the laminate of Freeman in view of Best, McKinney, and Cable comprises a laminate structure of paper/first adhesive/LLDPE-HDPE/second adhesive/aluminum/inner adhesive/LDPE, which reads on the limitations of the aluminum material layer serving as a barrier layer, on its opposite side forms the inside of the packaging laminate in a packaging container is bonded to a heat sealable food product contact layer of polyethylene by an inside adhesive polymer which is in direct contact with the barrier layer recited in claims 21, 27 and 43. 
The polymeric film (40-3) of Freeman in view of Best, McKinney, and Cable comprises an ethylene copolymer adhesive (i.e., EAA or EMAA) comprises 0.1 to 35 wt.% of carboxylic i.e., 0.1 to 4 wt.% is equivalent to 0.12 mol.% to 5.55 mol.% of carboxylic acid functional group), which overlaps and therefore renders obvious, the limitations of the inside adhesive polymer layer consists of a polymer having ethylene monomer units and monomer units having carboxylic acid functional groups in an amount from 1.5 mol.% and above (1.5 mol.%  to 3.3 mol.%) based on the inside adhesive polymer recited in claims 21, 27, and 43.

Regarding claim 23, Best teaches the A layers (i.e., adhesive tie layers) can be formed of a polyethylene blend comprising an LDPE and additives known in the art such as ethylene-acrylic acid copolymers (e.g., EAA or EMAA), wherein the amount of LDPE is preferably 15 to 95 wt. % ([0070-0071, 0098, 0099]). As such, the two adhesive tie layers of the polymeric film (40-2) of Freeman in view of Best, McKinney, and Cable comprises a polyethylene blend containing LDPE in an amount of 15 to 95 wt. % along with a EAA or EMAA copolymer, which overlaps, and therefore renders obvious, the limitation of the first adhesive polymer composition comprises a LDPE at an amount up to 60 wt. % recited in claim 23.  As set forth in MPEP 2144.05 I, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claims 25, as described above, Freeman in view of Best, McKinney, and Cable teaches the polymeric film (40-4) comprises an LDPE, which reads on the limitation of the heat sealable food product contact layer comprising LDPE recited in claim 25.

Regarding claims 26 and 34, Best further teaches that the LLDPE-HDPE layer and the tie layers are typically from about 1 to 1000 microns, or about 5 to 100 microns ([0101]), which 2 and the first and second adhesive polymer layers of the laminating material each have a thickness of from 2 to 5 g/m2 (3 to 4 g/m2) recited in claims 26 and 34. As set forth in MPEP 2144.05, in the case where the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. Additionally, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.

Regarding claims 28, 29, 36, as described above, the LLDPE-HDPE layer (40-2) of Freeman in view of Best, McKinney, and Cable comprises LLDPE, which reads on the limitations of the central polymer layer comprises LLDPE (i.e., a polyolefin and/or polyethylene) recited in claims 28, 29, and 36.

Regarding claim 30, as described above, the laminate of Freeman in view of Best, McKinney, and Cable teaches the first adhesion layer and the paper layer that meets the limitations recited in claim 21. Therefore, given that the laminate of Freeman in view of Best, McKinney, and Cable meets the limitations of claim 21, and given that the laminate comprises an adhesive that is identical or substantially identical to the first adhesive composition, absent any objective evidence to the contrary, it is clear that the adhesion between the first adhesion layer and the paper layer of Freeman in view of Best, McKinney, and Cable would comprise embodiments that read on the limitations of adhesion recited in claim 30. As established by MPEP 2112.01 I/II and 2112 V, where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established.	
Regarding claims 31 and 37, as described above, the laminate of Freeman in view of Best, McKinney, and Cable teaches the LLDPE-HDPE layer sandwiched between two adhesive layers, and the aluminum foil layer that reads the limitations of the laminating material and the aluminum barrier layer recited in claim 21. Therefore, given that the laminate of Freeman in view of Best, McKinney, and Cable meets the limitations of claim 21, and given that the laminate comprises an adhesive that is identical or substantially identical to the adhesive compositions in the laminating material, absent any objective evidence to the contrary, it is clear that the adhesion between the aluminum barrier layer and the adhesive layer of Freeman in view of Best, McKinney, and Cable would comprise embodiments that read on the limitations adhesion recited in claims 31 and 37. As established by MPEP 2112.01 I/II and 2112 V, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

Regarding claim 32, Freeman teaches a packaging container made from the laminate ([0001, 0017]), which reads on the limitations of a packaging container for oxygen-sensitive food produced from the packaging laminate according to claim 21 recited in claim 32. 

Regarding claim 38, Best further teaches that the LLDPE-HDPE layer and multilayer structures are formed by any number of well-known extrusion or coextrusion techniques . 

Response to Arguments
Claim Rejections under 35 U.S.C. 103 over Freeman et al. (US 2009/0194560; Freeman)  in view Best et al. (US 2007/0260016), and Morris (US 2002/0198323), and further in view of Cable (US 2004/0105942); or Freeman in view Best and McKinney et al. (US 4,599,392), and further in view of Cable.
Applicant’s arguments with respect to newly amended claim 21 and 43, and new claim 44 have been considered. New grounds of rejection have been established above which were necessitated by Applicant’s amendments. The grounds of rejection under 35 U.S.C. 103 over Freeman in view Best and McKinney, and further in view of Cable presented above have been updated to reflect the present claim amendments.
Due to the claim amendments, the rejections under 35 U.S.C. 103 over Freeman in view Best and Morris, and further in view of Cable set forth in the Office Action mailed 13 September 2019 have been withdrawn.  Morris is no longer utilized in any of the grounds of rejection, therefore, all arguments pertaining to Morris are considered moot.

Applicant’s arguments filed 19 October 2020 have been fully considered but they are not persuasive. 
Applicant asserts the following arguments addressed below:

Regarding argument (1), on pages 12 of the remarks, Applicant asserts that there is no reason with rational underpinning to replace the tie layers of Best with the low acid ACR blend of Morris. 
As discussed above, Morris is withdrawn, and all arguments pertaining to Morris are considered moot.
However, Best provides ample teaching, suggestion, and motivation to one of ordinary skill in the art to include adhesion-promoting tie layers in a multilayer film. Best is relied upon to teach the structure of a multilayer film having a LLDPE-HDPE layer B as a core layer for improved dart impact strength, exhibit superior puncture force, and better shear thinning behavior, and additionally a layer A on each side (i.e., A/B/A) that can be a layer such as a tie layer ([0022-0024, 0062-0063, 0096-0099, 0103]). Moreover, the layer A can be an adhesion-promoting tie layer, such as an ethylene-acrylic acid copolymer ([0099]).
McKinney discloses an ethylene copolymer comprises ethylene and 0.1 to 35 wt.% of alpha,beta unsaturated carboxylic acid (e.g., acrylic acid and methacrylic acid; EAA and EMAA), wherein the ethylene copolymer has toughness, flexibility, and chemical resistance with outstanding transparency, increased heat seal strength, improved hot tack strength, excellent extrusion coating properties, as well as improved adhesion and heat seal strength (col. 3, lines 38-42, 55-58, col. 4, lines 11-13).
Therefore, the combination of Freeman, Best, McKinney, and Cable provides one of ordinary skill in the art motivation to combine the ethylene copolymer containing ethylene and 0.1 to 35 wt.% of alpha,beta unsaturated carboxylic acid (e.g., acrylic acid and methacrylic acid; EAA and EMAA) of McKinney as tie layers that sandwich the core layer of Best to form a multilayer polymer layer that can be used for the 

Regarding argument (2), on pages 13 and 14 of the remarks, Applicant asserts that there is no recognition of the specific arrangement of adhesive layers and inside adhesive polymer layer with the exemplary advantages. 
However, the laminate of Freeman in view of Best, McKinney, and Cable teaches the claimed packaging laminate and would therefore have the exemplary advantages (e.g., cope with strain on the inside layers, handle adhesion to both).
Furthermore, the Applicant merely states a conclusionary statement. As established by MPEP 2145, if a prima facie case of obviousness is established, the burden shifts to the Applicant to come forward with arguments and/or evidence to rebut the prima facie case. However, arguments of counsel cannot take the place of factually supported objective evidence. 
Furthermore, as established by MPEP 2145 II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.

Regarding argument (3), 
However, McKinney discloses an ethylene copolymer comprising 0.1 to 35 wt. % of alpha,beta unsaturated carboxylic acid (e.g., acrylic acid and methacrylic acid; EAA and EMAA) which are especially well suited for adhesive, coating and/or packaging purposes and as extrusion resins (col. 3, lines 35-42). The ethylene copolymer have improved properties such as excellent processability, improved adhesion and increased heat seal strength, improved hot tack strength, and excellent extrusion coating properties(col. 3, lines 35 to col. 4, line 14).
Therefore, the asserted unexpected results have been demonstrated to be known in the art as disclosed by McKinney, namely, the EMA or EMAA co-polymers with low concentrations of acrylic acid and methacrylic acid provide improved adhesion and processability (i.e., a widened operating window for higher extrusion temperatures, and no risk of gel formation and particles). 

Furthermore, regarding an assertion of an unexpected result, MPEP 716.02(d) establishes that whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In the instant case, the scope of the instant claims encompass a first adhesive layer and a second adhesive layer comprising a monomer unit having carboxylic acid functional groups in amounts of 0.15 to 0.4 mol. % of the total amount of the composition. The data provided by Applicant in support of the asserted unexpected results are generated from only three specific EAA copolymers having a monomer unit of about 0.4 mol. %, 2-3 mol. %, and 3.6-4 mol. %. 
All of the examples have good adhesion (with the exception of the reference example), however only Examples 3 and 4 are tested at different processing conditions using the same EAA copolymer. Therefore it is not clear if the processing conditions would be the same or different at the other amounts of carboxylic monomer units. Additionally, there is no probative data at the upper and lower boundary of the carboxylic monomer units that demonstrates the asserted unexpected results of adhesion and improved processing does or does not occur only in the claimed range. 
Furthermore, the inventive Examples only disclose a methacrylic acid group to represent the “carboxylic acid functional groups”, which is only one species of the genus. Therefore, one of ordinary skill in the art would not be able to reasonably extend the probative value of or determine a trend from the very limited data due to the insufficient amount of inventive and comparative examples.
As such, it is evident that the scope of the claims is significantly broader than the scope of the data provided Applicant in terms of the amount a monomer unit having carboxylic acid functional groups. As established by MPEP 716.02 (d) (I & II), no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition, and to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. 

Regarding argument (4),
However, McKinney discloses an ethylene copolymer comprising 0.1 to 35 wt. % of alpha,beta unsaturated carboxylic acid (e.g., acrylic acid and methacrylic acid; EAA and EMAA) which are especially well suited for adhesive, coating and/or packaging purposes and as extrusion resins (col. 3, lines 35-42). The ethylene copolymer has improved properties such as excellent processability, improved adhesion, increased heat seal strength, improved hot tack strength, and excellent extrusion coating properties and is useful for making films (col. 3, lines 35 to col. 4, line 14). 
Furthermore, as established by MPEP 2145 (IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. McKinney is not relied upon alone to satisfy all the claimed limitations. McKinney is utilized in combination with Best, where Best provides ample teaching, suggestion, and motivation to utilize ethylene-(meth)acrylic copolymer based adhesion promoting tie layers in multilayers films to coat and adhere to substrates made of plastic, paper, and metal (Best [0099-0104]).  
Therefore, McKinney discloses using an EAA or EMAA copolymer as an adhesive, in addition to providing motivation for using the EAA or EMAA copolymer in a film.  As such, Applicant’s argument is not found persuasive.

Regarding argument (5), on pages 17 and 18 of the remarks, Applicant asserts that there is no recognition of the specific arrangement of adhesive layers and inside adhesive polymer layer with the exemplary advantages. 
However, the laminate of Freeman in view of Best, McKinney, and Cable teaches the claimed packaging laminate and would therefore have the exemplary advantages (e.g.,
Furthermore, the Applicant merely states a conclusionary statement. As established by MPEP 2145, if a prima facie case of obviousness is established, the burden shifts to the Applicant to come forward with arguments and/or evidence to rebut the prima facie case. However, arguments of counsel cannot take the place of factually supported objective evidence. 
Furthermore, as established by MPEP 2145 II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.

Regarding argument (6), on pages 19 and 20 of the remarks, Applicant asserts that the amount of monomer units having carboxylic acid functional groups within the claimed range results in a surprising and unexpected result of improved and robust adhesion, a widened operating window for higher extrusion temperatures, and no risk of gel formation and particles. 
This argument has already been discussed above in argument 3, and is not repeated here for brevity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 

/Eli D. Strah/Primary Examiner, Art Unit 1782